— In an action, inter alia, for specific performance of a contract, defendants appeal as limited by their brief, from stated portions of an order of the Supreme Court, Nassau County (Roncallo, J.), entered February 7, 1983, which, inter alia,, granted that part of the plaintiffs’ motion which was for the appointment of a temporary receiver. Order reversed insofar as appealed from, without costs or disbursements, and motion insofar as it was for the appointment of a temporary receiver denied. The appointment of a temporary receiver is an extreme remedy resulting in the taking and withholding of possession of property from a party without an adjudication on the merits {Hahn v Garay, 54 AD2d 629). Therefore, it is to be granted only where the applicant makes “a clear evidentiary showing of the necessity for the conservation of property and the protection of the interests of the litigant” {Glassner v Kaufman, 19 ÁD2d 885; see, also, Shapiro v Ostrow, 46 AD2d 859). The general accusations set forth by the plaintiffs have not sufficiently established by clear and convincing evidence the need for such a drastic remedy. Damiani, J. P., Titone, Lazer and Mangano, JJ., concur.